i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00690-CR

                                           IN RE Jason MIEARS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On October 26, 2009, relator, Jason Miears, filed a petition for writ of quo warranto, seeking

to compel the sheriff to “respond to why he is abusing his power in [allegedly] censoring legal mail

concerning writs of mandamus.” We conclude this court does not have jurisdiction to grant the

requested relief.

           By statute, this court has the authority to issue writs of mandamus only against certain judges

and all other writs necessary to enforce this court’s jurisdiction. TEX . GOV ’T CODE ANN . § 22.221

(Vernon 2004). Accordingly, we have no jurisdiction to issue a writ against a sheriff unless the



           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                                 04-09-00690-CR



issuance of the writ is necessary to enforce our jurisdiction. See id.; see also Silva v. Klevenhagen,

833 S.W.2d 746, 747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

        Although Miears alleges that the sheriff is censoring his mail in connection with a writ of

mandamus filed in this court on October 13, 2009, Miears does not allege that the sheriff has

prevented him from filing a writ of mandamus with this court.2 Because the writ Miears seeks is not

necessary to enforce this court’s jurisdiction, we lack jurisdiction to grant the requested relief. See

Silva, 833 S.W.2d at 747; see also TEX . CIV . PRAC. & REM . CODE ANN . §§ 66.001, et seq. (Vernon

2008) (seeking forth grounds on which action in nature of quo warranto is available and providing

suit must be initiated by attorney general or county or district attorney). Therefore, Miears’s petition

for writ of quo warranto is dismissed for lack of jurisdiction.

                                                             PER CURIAM

DO NOT PUBLISH




       2
         … W e note that Miears has recently filed at least four petitions for writ of mandamus with this court on
September 8, 2009, September 30, 2009, October 7, 2009, and October 13, 2009.

                                                       -2-